 Case 4:17-mc-00025-VLD Document 37 Filed 10/21/19 Page 1 of 1 PageID #: 53



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION



  In the matter of a subpoena issued        No. 17-mc-00025-VLD
  with regard to
                                            MOTION TO EXTEND
  17-050-04-04                              ORDER TO SEAL




      The United States hereby moves this Court for an order extending the
sealed period in this matter for 90 days, in that this matter is part of an ongoing,
complicated investigation.      Disclosure of information contained in the
documents filed with the Court could jeopardize this ongoing investigation
and/or result in possible witness intimidation.
      Dated this 21st day of October, 2019.

                                      RONALD A. PARSONS,JR.
                                      United States Attorney



                                      Connie Larson
                                      Assistant United States Attorney
                                      P.O. Box 2638
                                      Sioux Falls, SD 57101-2638
                                      Telephone: (605)357-2362
                                      Facsimile: (605)330-4410
                                      E-Mail: connie.larson@usdoj.gov
